DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on May 5, 2022 is acknowledged. Claims 1-9 remain pending. Applicant amended claims 1-6, 8 and 9. Many of the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. The rejections that are maintained have been updated to address Applicant’s remarks. 
Response to Arguments
	Despite the amendment, claim 1 remains rejected based on the disclosure of Sage et al. That said, Applicant’s arguments* with respect to the rejection have been fully considered, but they are not persuasive. 
*Applicant’s remarks regarding the 35 U.S.C. 112 rejections and the interpretation of the limitation “placement mechanism” are separately addressed below.  
Applicant argues that claim 1 is patentable over the disclosure of Sage et al. because Sage et al. disclose a slide holder, not an embedding apparatus or a lid opening mechanism as part of an embedding apparatus that allows for opening of a tissue cassette. The argument is not persuasive because the limitations “embedding apparatus” and “lid opening mechanism” on their own do not further limit the claimed invention. The patentability of the claimed invention is based on the rest of the claim language that defines the limitations, which is taught by Sage et al. (see below). Consequently, Applicant’s argument that claim 1 is patentable over the disclosure of Sage et al. solely because Sage et al. do not disclose an embedding apparatus or a lid opening mechanism as part of an embedding apparatus is not persuasive. 
Applicant also argues that Sage et al. do not disclose a placement mechanism for placing a cassette, or a lid opening mechanism for opening a lid of a cassette, as recited in claim 1. The argument is not persuasive because Applicant’s argument is premised on the cassette further limiting the claimed embedding apparatus. Contrary to the implication of Applicant’s remarks, the cassette is not a part of the claimed invention, and thus the claimed interaction between the cassette and the embedding apparatus is merely hypothetical (the cassette is recited only in the context of how the various components of the embedding apparatus WOULD interact with the cassette, IF said cassette is received by the placement mechanism). Because the interaction is merely hypothetical, Sage et al. need not teach the interaction to anticipate the claim. While Applicant provided Exhibits A and B as evidence that the claimed cassette comprises specific dimensions such that the recitation of the cassette imparts specific spatial relationship between the various components of the embedding apparatus, the Exhibits are not sufficient evidence that all cassettes comprise uniform dimensions such that the recitation of the cassette inherently conveys an article of specific dimensions. First, Applicant acknowledges that the Exhibits are merely exemplary, suggesting that cassettes comprising dimensions different from those included in the Exhibits exist in the market. Second, even among the cassettes included in the Exhibits, the height/depth ranges between 6 and 12 mm, and the length ranges between 41 and 42 mm. Consequently, despite Sage et al. not disclosing a cassette, the examiner maintains that Sage et al. disclose a placement mechanism for placing a cassette, as well as a lid opening mechanism for opening a lid of a cassette, as recited in claim 1.
Claim Interpretation
As indicated in the previous Office action, this application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. The claim limitation is: “placement mechanism” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, the corresponding structure is a recessed substrate, wherein the recess is configured to accommodate a tissue cassette. 
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Applicant argues that the limitation “placement mechanism” was interpreted too narrowly under 35 U.S.C. 112(f). According to Applicant, the limitation “placement mechanism” should be interpreted to encompass any substrate on which a cassette 2 may be placed (i.e. the placement mechanism shouldn’t be interpreted to encompass a recess). The argument is not persuasive. Contrary to Applicant’s remarks, the specification does not disclose that the provision of groove 41 is merely “preferable”. Moreover, the drawings do not illustrate a placement mechanism 40 lacking a groove 41. Lastly, based on the intended function of the placement mechanism 40 (allow the cassette 2 to move in the right/left direction but still contain the cassette 2), the groove 41 appears to be an integral part of the placement mechanism 40. Consequently, the examiner maintains that the limitation “placement mechanism” was properly construed under 35 U.S.C. 112(f) to include a recess. 
Applicant also argues that the examiner’s interpretation that the claimed “placement mechanism” must accommodate a flat article is too narrow. According to Applicant, the placement mechanism is configured to accommodate tissue cassette 2, which is not necessarily flat. The argument has been fully considered and it is persuasive. The interpretation of the limitation “placement mechanism” has been updated accordingly.   
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, the limitation “a distance” should be changed to “distances”. It is evident that the claim is comparing multiple distances spanning the wall surface and the one end part. A singular distance cannot “reduce” as recited in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Despite the amendment, claim 3 remains indefinite. Claim 3 actually requires the presence of the cassette in the embedding apparatus for the subject matter of the claim (i.e. horizontal distance and the protruding distance) to be evident. 
Moreover, there is no context for the limitation “a protruding distance”. The claim introduces the limitation without establishing the end points of the distance. Consequently, it is unclear to what it refers, and as a result it can refer any arbitrary distance. 
Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As indicated above, the limitation “placement mechanism” recited in claim 1 is being interpreted under 35 U.S.C. 112(f), and is being interpreted to encompass a substrate comprising a recess (groove portion) configured to accommodate a tissue cassette. Consequently, recitation of a groove portion in claim 5 does not further limit the claimed invention. While claim 5 further specifies that the cassette received in the groove portion can move in the right/left direction, such recitation fails to further limit the claimed invention. As indicated above, the cassette is not a part of the claimed invention, and the recitation of the cassette does not convey a specific set of dimensions.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sage et al. (US 7,678,337 B2).
With respect to claim 1, Sage et al. disclose an embedding apparatus comprising: 
a placement mechanism 30 (see Fig. 5) for placing a cassette having a body and a lid1; and 
a lid opening mechanism 100 (see Fig. 10) for opening the lid of the cassette, wherein the lid opening mechanism 100 includes a one end part (bottom surface of 112/114) provided at a position lower in height than a lower surface of the lid, and an inclined surface (top surface of 112/114) extending from the one end part to a position higher in height than the lower surface of the lid in a state where the cassette with the lid closed is placed on a predetermined position of the placement mechanism 302 (see Fig. 3 illustrating the lid opening mechanism 100 integrated with the placement mechanism 30).  
1As discussed above, the cassette is not part of the claimed invention. It is recited only in the context of specifying what the claimed embedding apparatus is configured to hold therein. Consequently, Sage et al. need not teach a cassette to anticipate the claim.
2Because the prior art need not disclose the cassette, it need only disclose a one end part and an inclined surface, wherein the inclined surface is situated above the one end part. 
With respect to claim 2, provided that the cassette is situated in the placement mechanism, the inclined surface is inclined in a front/rear direction (left to right in Fig. 3) parallel to a direction facing the cassette.  
With respect to claim 3, it is indefinite, as discussed above. Nevertheless, if a cassette having the appropriate dimensions is provided in the placement mechanism, 30, the subject matter of the claim would be satisfied.
With respect to claim 4, the inclined surface is inclined in a right/left direction orthogonal to the direction facing the cassette (see Fig. 10 illustrating the lateral edges of elements 112 and 114 being beveled).  
With respect to claim 5, the claim is non-limiting, as discussed above. Nevertheless, the placement mechanism 30 includes a groove portion formed with a width in which the cassette is fitted and is capable of moving in the right/left direction (see Fig. 5 illustrating a rectangular recess in which a cassette can fit and move). 
With respect to claim 6, the groove portion comprises a wall surface on a side opposite the one end part (inner surface of wall on which element 74 is situated, see Fig. 5). Moreover, distances between the wall surface and the one end part is reduced toward right and left directions (width direction) (see Fig. 5 illustrating the corners of the walls that define the groove portion are not perpendicular; the corners are beveled; those beveled parts are situated closer to the one end part than the rest of the wall surface).  
With respect to claim 7, the lid opening mechanism 100 comprises an eaves shaped part* (the other one of the elements 112/114 that does not correspond to the claimed one end part ) in an upper position close to a part where the lower surface of the lid corresponds to the height of the inclined surface (see Fig. 10).  
*Absent the claim further limiting the shape of the eaves, it is deemed to correspond to any protrusion jutting out of a surface such that it can physically restrain vertical movement of an article that is situated underneath the protrusion. 
With respect to claim 8, the lid opening mechanism 100 includes an other end part (right end of element 102 in Fig. 10) opposite the one end part. Moreover, a distance between the one end part and the other end part defines a hand-rest part 102 (see Fig. 10). 
With respect to claim 9, a distal end of the one end part has a tapered shape with an acute angle (see Fig. 12 illustrating the one end part tapering to a rounded distal end that connects to the inclined surface).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796